Citation Nr: 0601897	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  01-04 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation benefits, in the calculated amount of $8,484.

(The issues of entitlement to whether new and material 
evidence has been received to reopen a claim for service 
connection for degenerative arthritis of multiple joints, to 
include the knees; service connection for hearing impairment; 
increased rating for arthritis of the lumbar spine; and 
increased evaluation for hiatal hernia with esophageal reflux 
are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from September 1952 to June 
1956, November 1960 to November 1970, and from June 1972 to 
August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran's claim was remanded in April 2002.  
The requested development having been accomplished, the case 
is returned for further adjudication.  

The veteran's May 2001 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that he requested a hearing at 
the RO before a Veterans Law Judge.  However, the veteran 
subsequently notified the RO that he wished to decline the 
requested hearing.  Accordingly, the Board concludes that the 
appellant has effectively withdrawn his request for such a 
hearing.  38 C.F.R. §§ 20.702(d), 20.704(d) (2005).


FINDINGS OF FACT

1.  Effective from September 1, 1982, the appellant was paid 
VA compensation benefits; notice of his entitlement was 
accompanied by information, which set forth factors affecting 
the right to payment, including the effect of incarceration 
on benefits.

2.  In March 2000 the RO reduced compensation payments 
effective March 31, 1998.  This resulted in the current 
overpayment of $8,484.

3.  The overpayment resulted solely from the actions of the 
veteran; there was no fault on the part of VA.  

4.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

5.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

6.  Denial of waiver of the assessed overpayment would not 
defeat the purposes of the award of VA benefits.

7.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received. 


CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation 
benefits in the amount of $8,484, is not against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 1.963(a), 1.965(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that, when this claim was previously 
before the Board in April 2002, the Board determined that 
there is no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  
The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The veteran is at fault 
in this case.  The veteran was clearly notified of his 
obligation to inform VA of his change of address.  He was 
also clearly notified that his VA benefits would be reduced 
if he was incarcerated.  Specifically, when the appellant was 
notified of his award of compensation benefits by letter 
dated in May 1983, VA Form 21-8764 was enclosed.  VA Form 21-
8764 contains information about the right to receive 
compensation benefits.  The appellant was advised regarding 
the factors affecting the right to payment.  This form 
clearly indicates that VA would discontinue benefits payable 
to a person who is incarcerated in a Federal, State, or local 
penal institution in excess of 60 days as a result of a 
felony or misdemeanor conviction.  The veteran did not notify 
VA.  

In January 2000, VA informed the appellant that the VA had 
learned that he had been incarcerated following a felony 
conviction and that the applicable law required the reduction 
of an award of compensation benefits effective the 61st day 
of incarceration.  He was given 60 days to submit additional 
evidence.  In February 2000, the penal institution verified 
that the appellant had been convicted of a felony and was 
confined beginning in January 1998.  Accordingly, an award 
action was initiated to reduce the veteran's compensation 
benefits, effective from March 1, 1998, the 61st day of his 
incarceration.  An overpayment in benefits was created 
following this adjustment to the veteran's award.  

The appellant was advised of the overpayment in compensation 
benefits in the calculated amount of $8,484.

The veteran argues that waiver of the overpayment should be 
granted on the basis that he failed to notify VA of his 
incarceration because, as a result of the emotional distress 
associated with his criminal legal difficulties, it did not 
occur to him to do so.  He states that, at this time, his 
only thought were of mental and physical survival.  In this 
regard, it is noted that the veteran does not argue and the 
evidence of record does not suggest that he was incompetent 
during this time.  

With respect to the element of whether collection would 
defeat the purpose of the benefit, it is noted that the 
veteran was not entitled to be issued full payment while he 
was incarcerated.  He was issued full payment because of his 
failure to notify VA of his change in address and 
incarceration.  The purpose of disability compensation 
benefits is to assist persons who have an impaired earning 
capacity due to a service-connected disability.  In light of 
the purpose underlying such benefits, the Board finds that 
repayment of the debt at issue in this case would not 
conflict with the objective underlying the benefits, as the 
veteran was not employed during his incarceration, and his 
basic necessities were provided for during that time.  See 
38 C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would 
not nullify the purpose for which the disability compensation 
benefits were intended, since the veteran was not deprived of 
basic necessities such as food and shelter during his period 
of incarceration when he was not entitled to the full rate of 
VA compensation benefits.  See 38 C.F.R. § 1.965(a)(4).

In this regard, the Board acknowledges the veteran's 
contentions that the reduction in payments have resulted in 
financial hardship to his family; however, in June 2002, VA 
requested that the veteran provide a current Financial Status 
Report, VA Form 20-5655.  This evidence has not been received 
and the veteran has not responded to this request.  A review 
of the claims file reveals no evidence submitted by the 
appellant which would provide any insight to his present 
financial situation.  As the appellant did not cooperate with 
VA's effort to substantiate his allegations of financial 
hardship, the Board has no alternative but to determine that 
collection of the overpayment would not cause an undue 
hardship or impede his ability to meet the basic necessities 
of life.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
[the duty to assist is not always a one-way street; if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence].

With respect to whether failure to collect would cause unjust 
enrichment to the debtor, it is unclear whether the veteran 
had access to the VA disability compensation payments.  
However, the checks were received into his family income, by 
his own admission.  The veteran claimed his spouse as a 
dependent.  The matter of how those checks were used or by 
whom is unclear.  Nevertheless, this one uncertain area is 
outweighed by the other elements of equity and good 
conscience which are not in the veteran's favor.  

There is no indication that the veteran's reliance on VA 
benefits resulted in relinquishment of another valuable 
right.  He was made aware that he was not entitled to 
payments in excess of 10 percent during his incarceration and 
should not rely on such payments in order to meet expenses or 
incur additional expenses.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  As noted above, a financial status report has not 
been received.  Nevertheless, the veteran's written 
communications reflects that his spouse and his daughter 
became gainfully employed during his incarceration in order 
to support themselves.  He has further stated that waiver of 
the overpayment would help pay debts which were incurred 
during his incarceration.  In this regard, it is noted that 
there is no evidence why this creditor should be given 
greater priority than VA should be given.  Therefore, the 
Board does not find financial hardship.

With respect to the veteran's assertion that the overpayment 
should be waived because his compensation benefits resulted 
in a reduced amount of military retired pay which he was 
receiving, the Board finds that this does not preclude the 
creation of an overpayment in compensation benefits.  

Accordingly, in viewing the elements of equity and good 
conscience, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
is against equity and good conscience.  Thus, the claim is 
denied. 

As a final note, the Board points out that in Barger v. 
Principi, 16 Vet. App. 132 (2002), the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims (the Court pointed out that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51)).  Therefore, the 
VCAA is not for application in this matter.


ORDER

A waiver of the recovery of an overpayment of compensation 
benefits in the amount of $8,484, is denied. 


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


